J. T. Corden, J.
The prosecution appeals as of right from an order of the circuit court quashing the information charging defendant with malicious destruction of property with a value over $100, MCL 750.377a; MSA 28.609(1), on the ground that it was barred by the double jeopardy clause. US Const, Am V; Const 1963, art 1, § 15. We reverse the quashing of the information.
On March 24, 1986, defendant was arrested and charged with disorderly conduct. Jackson City Code, § 9.62(9). The charge arose out of an incident which took place that same day between defendant and his ex-wife’s friend, Larry Bynum, Sr. Defendant followed Bynum’s car and drove his truck into the rear of Bynum’s car. After a number of collisions between the two vehicles, the two men stopped at an intersection, got out of their vehicles, exchanged racial remarks, and engaged in a *634fight. The police arrived and both men were arrested and charged with disorderly conduct, a misdemeanor.
On March 25, 1986, defendant appeared before a district court judge and entered a plea of guilty to the disorderly conduct charge. The judge assessed costs and a $45 fine, and sentenced defendant to eight days in jail. The following day defendant was charged with malicious destruction of property with a value over $100. MCL 750.377a; MSA 28.609(1). A preliminary examination was held on April 16, 1986, and defendant was bound over to stand trial on the felony charge. Thereafter, defendant moved to quash the information on the ground that the second prosecution was barred by double jeopardy. In an order dated December 19, 1986, the circuit court granted defendant’s motion to quash the information on double jeopardy grounds, citing the test set forth in Crampton v 54-A District Judge, 397 Mich 489; 245 NW2d 28 (1976).
On appeal, the prosecution argues that double jeopardy does not bar the prosecution of the felony of malicious destruction of property with a value over $100. We agree. Under the test set forth in Crampton, supra, double jeopardy does not act as a bar to the second charge.
The double jeopardy clause requires the prosecutor, except in limited circumstances, to join at one trial all charges against a defendant that grow out of a single criminal act, occurrence, episode or transaction. In Crampton v 54-A District Judge, supra at 502, our Supreme Court held that where one or more of the offenses does not involve criminal intent, the inquiry is whether "the offenses are part of the same criminal episode, and whether the offenses involve laws intended to prevent the *635same or similar harm or evil, not a substantially different, or a very different kind of, harm or evil.”
It is clear that Crampton, supra, applies to the above situation. Malicious destruction of property is a specific intent crime, whereas disorderly conduct requires no intent. Additionally, the two offenses grew out of the same incident. Defendant hit Bynum’s vehicle, the two men exchanged words, and a fight ensued.
However, the two laws are intended to prevent different kinds of evils or harms; and, thus, double jeopardy does not bar the second prosecution. The purpose of the malicious destruction of property statute is the protection of property. People v Feldscher, 146 Mich App 49, 52; 380 NW2d 50 (1985). The purpose of the disorderly conduct statute is to prevent unlawful civil disturbances. Crampton, supra at 506.
Since the purposes behind the two statutes are dissimilar, we hold that double jeopardy does not bar defendant’s prosecution for malicious destruction of property with a value over $100. MCL 750.377a; MSA 28.609(1). The circuit court erred in quashing the information.
Reversed and remanded for a trial on the charge of malicious destruction of property with a value over $100.